Citation Nr: 1521645	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant can be recognized as the surviving child for purposes of Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1918 to October 1951.  He passed away in November 1976.  The Appellant is seeking to establish status as a surviving child for DIC purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) to schedule the Appellant for a personal hearing.


REMAND

In formally appealing this claim, the Appellant asked for a personal hearing before a Veterans Law Judge (VLJ) of the Board at the local RO (a Travel Board Hearing).  There is no indication this requested hearing was ever scheduled, however, and she has a right to this hearing before the claim is decided.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the AOJ, rather than the Board, schedules this type of hearing, the claim must be returned to the AOJ.  See 38 C.F.R. §§ 20.700, 20.1304 (2014).

Accordingly, this claim is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing before a VLJ of the Board.  Notify the Veteran of the date, time, and location of his hearing.  Put a copy of this notification letter in the claims file.  Advise her of the time constraints in conducting Travel Board Hearings, and give her the opportunity to change the type of hearing if a different type of hearing will be available sooner.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




